The Lincoln National Life Insurance Company Lincoln National Variable Annuity Account E Lincoln National Variable Annuity Account H Lincoln Life Variable Annuity Account N Lincoln Life & Annuity Company of New York Lincoln Life & Annuity Variable Annuity Account H Lincoln New York Account N for Variable Annuities Rate Sheet Prospectus Supplement dated December 27, 2016 This Rate Sheet Prospectus Supplement (“Rate Sheet”) does not apply if you have not elected i4LIFE®Advantage Select Guaranteed Income Benefit.This supplement is for informational purposes and requires no action on your part. This Rate Sheet provides the i4LIFE®Advantage Select Guaranteed Income Benefit percentages that we are currently offering. These percentages may change with each Rate Sheet and may be higher or lower than the percentages on the previous Rate Sheet. These percentages will not change more frequently than quarterly. This Rate Sheet must be retained with the current prospectus. For new Contractowners, the current Rate Sheet will be included with the prospectus. For existing Contractowners, current Rate Sheets will be mailed to you with your quarterly statement. You can also obtain the most current Rate Sheet by contacting your registered representative, or online at LincolnFinancial.com. This Rate Sheet has been filed with the Securities and Exchange Commission and can be viewed at www.sec.gov. The rates below apply for applications and/or rider election forms signed between January 9, 2017 and April 14, 2017.The Guaranteed Income Benefit percentages may be different than those listed below for applications signed after April 14, 2017. Single Life GIB Percentage Joint Life GIB Percentage Age GIB Percentage Age GIB Percentage Under 40 2.5% Under 40 2.5% 40-54 3.0% 40-54 3.0% 55-58 3.5% 55-58 3.5% 59-64 4.0% 59-69 4.0% 65-69 4.5% 70-74 4.5% 70-79 5.0% 75-79 5.0% 80+ 5.5% 80+ 5.5% In order to receive the rate indicated in this Rate Sheet, your application or rider election form must be signed and dated on or before the last day of the effective period noted above. We must receive your application or rider election form in Good Order within 10 days from the date you sign your application or rider election form and the annuity must be funded within 60 calendar days. Additional paperwork may be required if these conditions are not met and you still wish to purchase the annuity in order to receive the applicable rates in effect at that time. Subject to the rules above, if the Guaranteed Income Benefit percentages rates that we are currently offering on the day the contract and/or rider is issued are higher than the rates we were offering on the date you signed your application or rider election form and neither rates have decreased, you will receive the higher set of rates. If any rates have decreased when we compare the Guaranteed Income Benefit percentage rates that we are offering on the day you signed your application or rider election form to the set of rates that we are offering on the day your contract and/or rider is issued, your contract / rider will be issued with the set of rates that were in effect on the day you signed your application or rider election form, subject to meeting the rules above. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln New York Account N for Variable Annuities ChoicePlus AssuranceSM Series ChoicePlusSM Signature Supplement dated December 27, 2016 to the prospectus dated May 1, 2016 This supplement to the prospectus for your individual variable annuity contract describes Lincoln 4LATER®Select Advantage, available for purchase beginning January 9, 2017, or when available in your state. In addition, beginning January 9, 2017, new elections of 4LATER® Advantage (Managed Risk) will no longer be available. This supplement is for informational purposes and requires no action on your part. OVERVIEW 4LATER®Select Advantage is an optional rider that provides an Income Base that will be used to establish the amount of the Guaranteed Income Benefit payment upon the election of i4LIFE® Advantage. This rider will be available beginning January 9, 2017 (or when approved in your state), to new contractowners and to current contractowners who wish to terminate their 4LATER® Advantage (Managed Risk) rider. 4LATER®Select Advantage is not available to any other existing Contractowners. In addition, Contractowners who have elected 4LATER®Select Advantage have the option to later transition to i4LIFE® Advantage Select Guaranteed Income Benefit. i4LIFE® Advantage is an optional Annuity Payout rider that provides periodic variable income payments for life, the ability to make withdrawals during a defined period of time (called the Access Period) and a Death Benefit during the Access Period. The Guaranteed Income Benefit is available for election at the time you elect i4LIFE® Advantage and provides a minimum payout floor. You cannot have both i4LIFE® Advantage and 4LATER®Select Advantage in effect on your contract at the same time. If 4LATER® Advantage (Managed Risk) is currently in effect on your contract, and you want to terminate your existing rider and elect 4LATER®Select Advantage, we are currently waiving the five-year holding period that is required before terminating a rider.There is no guarantee that we will continue to waive the holding period and we reserve the right to reinstate the holding period at any time. Other than the termination of your current rider, and the waiver of the holding period, your contract will not change in any way.Any applicable existing or future surrender charges will continue to apply, as described in your contract and your contract prospectus.We are doing this as a customer service to you, and there is no financial incentive being provided to you, or to your registered representative if you decide to terminate your existing 4LATER® Advantage (Managed Risk) rider and elect 4LATER®Select Advantage. In general, anytime you terminate a rider, you lose all value in that rider.If you decide to drop your 4LATER® Advantage (Managed Risk) rider and elect 4LATER® Select Advantage, your current Income Base will terminate without value. In other words, you cannot transfer your current IncomeBase over to 4LATER® Select Advantage.Your initial Income Base under 4LATER®Select Advantage will be equal to the Contract Value on the effective date of the 4LATER®Select Advantage rider. The Income Base is in an amount used to calculate the rider charge and the Guaranteed Income Benefit under the i4LIFE® Advantage Select Guaranteed Income Benefit. You should carefully compare the features and benefits provided by your existing rider to the features and benefits provided by 4LATER®Select Advantage before making your decision.4LATER®Select Advantage does not include all the same features, and it may not provide the same level of guarantee.You should also compare the fees and charges of each rider. If you have any questions about terminating your 4LATER® Advantage (Managed Risk) rider and electing 4LATER®Select Advantage, you should contact your registered representative or call us at the number listed on the first page of your prospectus. DESCRIPTION OF CHANGES The following discussion describes changes that are incorporated into the specified sections of your prospectus. All other provisions of your prospectus remain unchanged. Expense Tables – The following table reflects the expenses for 4LATER®Select Advantage, and is added to Expense Table A under Optional Living Benefit Rider Charges: Single Life Joint Life 4LATER®Select Advantage* Guaranteed Maximum Annual Charge …………… 2.25% 2.45% Current Initial Annual Charge …………… 1.25% 1.50% *As an annualized percentage of the Income Base, as increased by subsequent Purchase Payments, 5% Enhancements, and Automatic Annual Step-ups, and decreased by withdrawals. This charge is deducted from the Contract Value on a quarterly basis. See Charges and Other Deductions – 4LATER® Select Advantage for more information. The table below will be added as the final expense table of this section: The following table reflects the expenses for i4LIFE® Advantage Select Guaranteed Income Benefit for a Contractowner that has transitioned from 4LATER®Select Advantage: i4LIFE® Advantage Select Guaranteed Income Benefitfor Contractowners who transition from 4LATER® Select Advantage: Single Life Joint Life Guaranteed Maximum Annual Charge ……………. 2.25% 2.45% Current Initial Annual Charge ……………. 1.25% 1.50% *As an annualized percentage of the greater of the Income Base (associated with 4LATER® Select Advantage) or Account Value. This charge is deducted from Account Value on a quarterly basis and only on and after the effective date of i4LIFE® Advantage. In the event of an automatic step-up in the Guaranteed Income Benefit, the dollar amount of the charge will increase by a two part formula: 1) the charge will increase by the same percentage that the Guaranteed Income Benefit payment increases and 2) the dollar amount of the charge will also increase by the percentage increase, if any, to the 4LATER® Select Advantage current charge rate. (The 4LATER® Select Advantage charge continues to be a factor in determining the i4LIFE® Advantage Select Guaranteed Income Benefit charge.). Summary of Common Questions – The following paragraph will be added to this section of your prospectus. What is 4LATER®Select Advantage? 4LATER® Select Advantage is an optional rider that provides an Income Base which may be used to establish the amount of the Guaranteed Income Benefit payment upon election of i4LIFE® Advantage. If you elect 4LATER® Select Advantage, you must later elect i4LIFE® Advantage Select Guaranteed Income Benefit to receive a benefit from 4LATER® Select Advantage. 4LATER®Select Advantage is available to new contractowners and to current contractowners who wish to terminate their 4LATER® Advantage (Managed Risk) rider. You cannot simultaneously elect 4LATER® Select Advantage with any other Living Benefit Rider. There is an additional charge for this rider, and you will be subject to Investment Requirements. See Living Benefit Riders – 4LATER® Select Advantage and Investment Requirements. Charges and Other Deductions – Rider Charges - The following discussion is added to the Charges and Other Deductions section of the prospectus, under “Rider Charges.” 4LATER®Select Advantage Charge. While this rider is in effect, there is a charge for 4LATER® Select Advantage which is deducted quarterly. The current initial annual rider charge rate is 1.25% (0.3125% quarterly) for the single life option and 1.50% (0.375% quarterly) for the joint life option. The charge is based on the Income Base (initial Purchase Payment if purchased at contract issue or Contract Value at the time of election) as increased for subsequent Purchase Payments, 5% Enhancements, and Automatic Annual Step-ups, and as decreased for withdrawals. We will deduct the charge for this rider from the Contract Value on a quarterly basis, with the first deduction occurring on the Valuation Date on or next following the quarterly anniversary of the rider’s effective date. This deduction will be made in proportion to the value in each Subaccount and any fixed account of the contract on the Valuation Date the rider charge is assessed. The amount we deduct will increase or decrease as the Income Base increases or decreases because the charge is based on the Income Base. Since the Automatic Annual Step-up could increase your Income Base every Benefit Year (if all conditions are met), the charge rate could also increase every Benefit Year, but the rate will never exceed the guaranteed maximum annual charge rate of 2.25% (2.45% joint life option). If your charge rate is increased, you may opt out of the Automatic Annual Step-up by giving us notice within 30 days after the Benefit Year anniversary if you do not want your rate to change. If you opt out of the step-up, your current charge rate will remain in effect and the Income Base will be returned to the Income Base immediately prior to the step-up, adjusted for additional Purchase Payments or withdrawals, if any. This opt-out will only apply for this particular Automatic Annual Step-up. You will need to notify us each time the charge rate increases if you want to opt out of subsequent Automatic Annual Step-ups. The annual rider charge rate will increase to the then current rider charge rate not to exceed the guaranteed maximum annual charge rate, if after the first Benefit Year anniversary cumulative Purchase Payments added to the contract equal or exceed $100,000. You may not opt-out of this rider charge rate increase. See the Living Benefit Riders – 4LATER® Select Advantage – Income Base section of this supplement for more information. The rider charge will be discontinued upon the termination of the rider. A portion of the rider charge, based on the number of days the rider was in effect that quarter, will be deducted upon termination of the rider (except for death), surrender of the contract, or the election of an Annuity Payout option, including i4LIFE® Advantage. Charges and Other Deductions – Rider Charges - The following discussion, including the example, is added to the Charges and Other Deductions section of the prospectus, under “Rider Charges.” i4LIFE® Advantage Guaranteed Income Benefit Charge for Contractowners who transition from 4LATER®Select Advantage. If you have elected 4LATER® Select Advantage, you may carry over certain features of that rider to transition to i4LIFE® Advantage Select Guaranteed Income Benefit. You may make this transition at any time after electing 4LATER® Select Advantage. If you make this transition, your 4LATER® Select Advantage current charge rate will be the initial charge rate for your i4LIFE® Advantage Select Guaranteed Income Benefit rider. This charge is in addition to the daily mortality and expense risk and administrative charge for your Death Benefit option set out in the Deductions of the VAA section of the prospectus. The charges and calculations described in the i4LIFE® Advantage Guaranteed Income Benefit section of your prospectus will not apply. The charge for i4LIFE® Advantage Select Guaranteed Income Benefit is deducted quarterly, starting with the first three-month anniversary of the effective date of i4LIFE® Advantage and every three months thereafter. The total annual subaccount charge for the Death Benefit you have elected on your base contract also applies. If 4LATER® Select Advantage was your prior rider, the current initial charge rate for i4LIFE® Advantage Select Guaranteed Income Benefit is 1.25% (0.3125% quarterly) for the single life option and 1.50% (0.375% quarterly) for the joint life option. The charge is a percentage of the greater of the Income Base or the Account Value. The total annual Subaccount charge for the Death Benefit you selected under your base contract will also apply. Contractowners are guaranteed that in the future the guaranteed maximum charge rate for i4LIFE® Advantage Select Guaranteed Income Benefit will be the guaranteed maximum charge rate that was in effect at the time they purchased the prior rider. The charge will not change unless there is an automatic step-up of the Guaranteed Income Benefit (described in the i4LIFE® Advantage section of your prospectus). At such time, the dollar amount of the charge will increase by a two part formula: 1) the charge will increase by the same percentage that the Guaranteed Income Benefit payment increased and 2) the charge will also increase by the percentage of any increase to the 4LATER® Select Advantage current charge rate. (The 4LATER® Select Advantage charge rate continues to be used as a factor in determining the i4LIFE® Advantage Select Guaranteed Income Benefit charge.) This means that the charge may change annually. The charge may also be reduced if a withdrawal above the Regular Income Payment is taken. The dollar amount of the rider charge will be reduced in the same proportion that the withdrawal reduced the Account Value. The annual dollar amount is divided by four (4) to determine the quarterly charge. The following example shows how the initial charge for i4LIFE® Advantage Select Guaranteed Income Benefit for purchasers of 4LATER® Select Advantage is calculated as well as adjustments due to increases to the Select Guaranteed Income Benefit and the 4LATER® Select Advantage charge rate. The example is a nonqualified contract and assumes the Contractowner is a 70-year old male on the effective date of electing i4LIFE® Advantage Select Guaranteed Income Benefit. Pursuant to the provisions of the Select Guaranteed Income Benefit the initial Guaranteed Income Benefit is set at 5% of the Income Base based upon the Contractowner’s age. The example also assumes that the current charge rate for 4LATER® Select Advantage is 1.25% (single life option). The first example demonstrates how the initial charge is determined for an existing contract with an Account Value and Income Base. 1/1/2014 Initial i4LIFE® Advantage Account Value………….…………… 1/1/2014 Income Base as of the last Valuation Date 4LATER® Select Advantage…… $ 110,000 1/1/2014 Initial annual charge for i4LIFE® Advantage Select Guaranteed Income Benefit ($110,000 x 1.25%) The current charge for 4LATER® Select Advantageis assessed against the Income Base since it is larger than the Account Value.…….… $ 1,375 1/2/2014 Amount of initial i4LIFE® Advantage Regular Income Payment (an example of how the Regular Income Payment is calculated is shown in the SAI) …………… 1/2/2014 Initial Guaranteed Income Benefit (5% * $110,000 Income Base) …………… The next example shows how the charge will increase if the Guaranteed Income Benefit is stepped up to 75% of the Regular Income Payment. 1/2/2015 Recalculated Regular Income Payment (due to market gain in Account Value) ………… 1/2/2015 New Guaranteed Income Benefit (75% * $7,500 Regular Income Payment …… $ 5,625 1/2/2015 Annual charge for i4LIFE® Advantage Select Guaranteed Income Benefit ($1,375 x ($5,625/$5,500)) Prior charge x [ratio of increased Guaranteed Income Benefit to prior Guaranteed Income Benefit] …………….… Continuing the above example: 1/2/2015 Annual charge for i4LIFE® Advantage Select Guaranteed Income Benefit …………. 1/2/2015 Recalculated Regular Income Payment (due to Account Value increase) …………….…. 1/2/2016 New Guaranteed Income Benefit (75% x $7,700 Regular Income Payment …… Assume the 4LATER® Select Advantagecharge rate increases from 1.25% to 1.35%. 1/2/2016 Annual charge for i4LIFE® Advantage Select Guaranteed Income Benefit ($1,406.25 x ($5,775/$5,625) x (1.35%/1.25%)) ……………. The new annual charge for i4LIFE® Advantage Select Guaranteed Income Benefit is $1,559.25, which is equal to the current annual charge of $1,406.25 multiplied by the percentage increase of the Guaranteed Income Benefit ($5,775/$5,625) and then multiplied by the percentage increase to the 4LATER® Select Advantage current charge rate (1.35%/1.25%). If the charge rate of i4LIFE® Advantage Select Guaranteed Income Benefit is increased, we will notify you in writing. You may contact us in writing or at the telephone number listed on the first page of your prospectus to reverse the step-up within 30 days after the date on which the step-up occurred. If we receive this notice, we will decrease the charge rate, on a going forward basis, to the charge rate in effect before the step-up occurred.Any increased charges paid between the time of the step-up and the date we receive your notice to reverse the step-up will not be reimbursed. If the Guaranteed Income Benefit increased due to the step-up we would decrease the Guaranteed Income Benefit to the Guaranteed Income Benefit in effect before the step-up occurred, reduced by any additional withdrawals. Future step-ups as described in the rider would continue. After the Periodic Income Commencement Date, if the Guaranteed Income Benefit is terminated, i4LIFE® Advantage will also be terminated and the i4LIFE® Advantage Select Guaranteed Income Benefit charge will cease. A portion of the i4LIFE® Advantage Select Guaranteed Income Benefit charge, based on the number of days the rider was in effect that quarter, will be deducted upon termination of the rider. The Contracts – Investment Requirements – The following information is added to the Investment Requirements section of your prospectus immediately following the “Investment Requirements for other Living Benefit Riders” sections. These Investment Requirements do not replace the Investment Requirements you may be subject to under another existing Living Benefit Rider. Investment Requirements – If you elect 4LATER® Select Advantage or i4LIFE® Advantage Select Guaranteed Income Benefit, you must currently allocate your Contract Value among the Subaccounts listed below: Group 1 Investments must be at least 40% of Contract Value or Account Value (if i4LIFE® Advantage is in effect) Delaware VIP® Diversified Income Series LVIP Delaware Diversified Floating Rate Fund Delaware VIP® Limited-Term Diversified Income Series LVIP Dimensional/Vanguard Total Bond Fund JPMorgan Insurance Trust Core Bond Fund LVIP PIMCO Low Duration Bond Fund LVIP BlackRock Inflation Protected Bond Fund LVIP SSGA Bond Index Fund LVIP Delaware Bond Fund Group 2 Investments cannot exceed 60% of Contract Value or Account Value (if i4LIFE® Advantage is in effect) AB VPS Small/Mid Cap Value Portfolio LVIP Global Growth Allocation Managed Risk Fund American Century VP Balanced Fund LVIP Global Moderate Allocation Managed Risk Fund BlackRock Global Allocation V.I. Fund LVIP Goldman Sachs Income Builder Fund Delaware VIP® Small Cap Value Series LVIP Government Money Market Fund Delaware VIP® U.S. Growth Series LVIP JPMorgan High Yield Fund Delaware VIP® Value Series LVIP MFS International Growth Fund Fidelity® VIP Contrafund® Portfolio LVIP MFS Value Fund Fidelity® VIP FundsManager® 50% Portfolio LVIP Mondrian International Value Fund Fidelity® VIP Mid Cap Portfolio LVIP SSGA Conservative Index Allocation Fund First Trust/Dow Jones Dividend & Income Allocation Portfolio LVIP SSGA Conservative Structured Allocation Fund LVIP SSGA Developed International 150 Fund Franklin Income VIP Fund Franklin Mutual Shares VIP Fund LVIP SSGA Global Tactical Allocation Managed Volatility Fund Invesco V.I. Equally-Weighted S&P 500 Fund LVIP SSGA International Index Fund Invesco V.I. International Growth Fund LVIP SSGA Large Cap 100 Fund JPMorgan Insurance Trust Global Allocation Portfolio LVIP SSGA Mid-Cap Index Fund LVIP American Global Growth Fund LVIP SSGA Moderate Index Allocation Fund LVIP American Growth Fund LVIP SSGA Moderate Structured Allocation Fund LVIP American Growth-Income Fund LVIP American International Fund LVIP SSGA Moderately Aggressive Index Allocation Fund LVIP Baron Growth Opportunities Fund LVIP BlackRock Global Allocation V.I. Managed Risk Fund LVIP SSGA Moderately Aggressive Structured Allocation Fund LVIP SSGA S&P 500 Index Fund LVIP BlackRock Global Growth ETF Allocation Managed Risk Fund LVIP SSGA Small-Cap Index Fund LVIP SSGA Small-Mid Cap 200 Fund LVIP BlackRock U.S. Growth ETF Allocation Managed Risk Fund LVIP T. Rowe Price Structured Mid-Cap Growth Fund LVIP U.S. Growth Allocation Managed Risk Fund LVIP Delaware Social Awareness Fund LVIP Vanguard Domestic Equity ETF Fund LVIP Delaware Special Opportunities Fund LVIP Vanguard International Equity ETF Fund LVIP Dimensional International Core Equity Fund LVIP Wellington Mid-Cap Value Fund LVIP Dimensional U.S. Core Equity 1 Fund MFS® VIT Growth Series LVIP Dimensional U.S. Core Equity 2 Fund MFS® VIT Total Return Series LVIP Franklin Templeton Multi-Asset Opportunities Fund Putnam VT George Putnam Balanced Fund LVIP Global Conservative Allocation Managed Risk Fund The fixed account is only available for dollar cost averaging. As an alternative, to satisfy these Investment Requirements, you may allocate 100% of your Contract Value among the Subaccounts listed below. If you allocate less than 100% of Contract Value or i4LIFE® Advantage Account Value among these Subaccounts, then the Subaccounts listed below that are also listed in Group 1 will be subject to the Group 1 restrictions. Any remaining Subaccounts listed below that are not listed in Group 1 will fall into Group 2 and be subject to Group 2 restrictions. American Century VP Balanced Fund LVIP Franklin Templeton Multi-Asset Opportunities Fund BlackRock Global Allocation V.I. Fund LVIP Global Conservative Allocation Managed Risk Fund Delaware VIP® Diversified Income Series LVIP Global Growth Allocation Managed Risk Fund Delaware VIP® Limited-Term Diversified Income Series LVIP Global Moderate Allocation Managed Risk Fund Fidelity® VIP FundsManager® 50% Portfolio LVIP Goldman Sachs Income Builder Fund First Trust/Dow Jones Dividend & Income Allocation Portfolio LVIP PIMCO Low Duration Bond Fund LVIP SSGA Bond Index Fund JPMorgan Insurance Trust Core Bond Fund LVIP SSGA Conservative Index Allocation Fund LVIP BlackRock Global Allocation V.I. Managed Risk LVIP SSGA Conservative Structured Allocation Fund LVIP BlackRock Global Growth ETF Allocation Managed Risk Fund LVIP SSGA Global Tactical Allocation Managed Volatility Fund LVIP BlackRock Inflation Protected Bond Fund LVIP SSGA Moderate Index Allocation Fund LVIP BlackRock U.S. Growth ETF Allocation Managed Risk Fund LVIP SSGA Moderate Structured Allocation Fund LVIP U.S. Growth Allocation Managed Risk Fund LVIP Delaware Bond Fund MFS® VIT Total Return Series LVIP Delaware Diversified Floating Rate Fund Putnam VT George Putnam Balanced Fund LVIP Dimensional/Vanguard Total Bond Fund As an alternative, to satisfy these Investment Requirements, 100% of the Contract Value may be allocated in accordance with certain asset allocation models made available to you by your broker-dealer. You may only choose one asset allocation model at a time, though you may change to a different asset allocation model available in your contract that meets the Investment Requirements or reallocate Contract Value according to the Investment Requirements listed above. If you terminate an asset allocation model, you must follow the Investment Requirements applicable to your rider. We may exclude an asset allocation model from being available for investment at any time, in our sole discretion. You will be notified prior to the date of such a change. Living Benefit Riders - 4LATER®Select Advantage – The following discussion, beginning immediately below, and continuing through the “i4LIFE® Advantage Select Guaranteed Income Benefit for Contractowners who transition from 4LATER® Select Advantage” paragraph will be added to the Living Benefit Riders section of the underlying prospectus. 4LATER®Select Advantage. 4LATER® Select Advantage is a rider that provides an Income Base which will be used to establish the amount of the Guaranteed Income Benefit payment upon the election of i4LIFE® Advantage.If you elect 4LATER® Select Advantage, you must later elect i4LIFE® Advantage Select Guaranteed Income Benefit in order to receive a benefit from 4LATER® Select Advantage. You will be subject to certain Investment Requirements in which your Contract Value must be allocated among specified Subaccounts. See The Contracts – Investment Requirements. Availability. To elect 4LATER® Select Advantage, the Contractowner, Annuitant and Secondary Life under the joint life option must be age 85 or younger. 4LATER® Select Advantage is available for election to new contractowners and to current contractowners who have previously purchased the 4LATER® Advantage (Managed Risk) rider. If 4LATER® Advantage (Managed Risk) is currently in effect on your contract, and you want to terminate the existing rider and elect 4LATER® Select Advantage, we are currently waiving the five-year waiting period that is required before terminating a rider. Before electing 4LATER® Select Advantage, you must first terminate your existing rider, and you will no longer be entitled to any of the benefits that have accrued under that rider. You cannot transfer your current Income Base over to 4LATER® Select Advantage. You should carefully compare the features and benefits provided by your existing rider to the features and benefits provided by 4LATER® Select Advantage before making your decision. 4LATER® Select Advantage is not available for purchase with qualified contracts and is designed primarily for purchasers of nonqualified contracts where the Contractowner and Annuitant are different people (single life option) or with joint life benefits where the Secondary Life is not a spouse. There is no guarantee that 4LATER® Select Advantage will be available for new purchasers in the future as we reserve the right to discontinue this benefit at any time. In addition, we may make different versions of 4LATER® Select Advantage available to new purchasers. You cannot elect the rider and any other Living Benefit Rider or any other payout option offered in your contract at the same time. If you purchase 4LATER® Select Advantage, you will be required to adhere to Investment Requirements, which will limit your ability to invest in certain Subaccounts offered in your contract. In addition, the fixed account is not available except for use with dollar cost averaging. See Investment Requirements for more information. Benefit Year. The Benefit Year is the 12-month period starting with the effective date of the rider and starting with each anniversary of the rider effective date after that. Income Base. The Income Base is an amount used to calculate the Guaranteed Income Benefit under i4LIFE® Advantage Select Guaranteed Income Benefit. The Income Base is not available to you as a lump sum withdrawal or as a Death Benefit. The initial Income Base varies based on when you elect the rider. If you elect 4LATER® Select Advantage at the time you purchase the contract, the Income Base will be equal to the initial Purchase Payment. If you elect the rider after you have purchased the contract, the initial Income Base will equal the Contract Value on the effective date of 4LATER® Select Advantage. The maximum Income Base is $10 million. The maximum takes into consideration the total guaranteed amounts from all Lincoln Life contracts (or contracts issued by our affiliates) in which you (and/or Secondary Life, if joint life option) are the covered lives. Additional Purchase Payments automatically increase the Income Base by the amount of the Purchase Payments (not to exceed the maximum Income Base). For example, an additional Purchase Payment of $10,000 will increase the Income Base by $10,000. After the first anniversary of the rider effective date, once cumulative additional Purchase Payments exceed $100,000, additional Purchase Payments will be limited to $50,000 per Benefit Year without Home Office approval. If after the first Benefit Year cumulative additional Purchase Payments equal or exceed $100,000, the charge for 4LATER® Select Advantage will change to the then current charge in effect on the next Benefit Year anniversary. Additional Purchase Payments will not be allowed if the Contract Value decreases to zero for any reason, including market loss. Each withdrawal reduces the Income Base in the same proportion as the amount withdrawn reduces the Contract Value on the Valuation Date of the withdrawal. This means that the reduction in the Income Base could be more than the dollar amount of the withdrawal. The following example demonstrates the impact of a withdrawal on the Income Base and the Contract Value. The Contractowner makes a withdrawal of $11,200 which causes a $12,550 reduction in the Income Base. Prior to the withdrawal: Contract Value $112,000 Income Base $125,500 After a withdrawal of $11,200, the Contract Value is reduced by 10% ($11,200) and the Income Base is also reduced by 10%, the same proportion by which the withdrawal reduced the Contract Value ($11,200 ÷ $112,000) Contract Value $100,800 ($112,000 - $11,200) Income Base $112,950 ($125,500 x 10% $12,550; $125,500 - $12,550 $112,950) In a declining market, withdrawals may significantly reduce your Income Base, and as a result will reduce your future Guaranteed Income Benefit. If the Income Base is reduced to zero due to withdrawals, this rider will terminate. If the Contract Value is reduced to zero due to a withdrawal, both the rider and the contract will terminate. Automatic Annual Step-up. The Income Base will automatically step-up to the Contract Value on each Benefit Year anniversary if: a. the Annuitant (single life option), or the Secondary Life (joint life option) are still living and under age 86; and b. the Contract Value on that Benefit Year anniversary, after the deduction of any withdrawals (including the rider charge), plus any Purchase Payments made on that date is equal to or greater than the Income Base after the 5% Enhancement (if any). The Automatic Annual Step-up is available even in years in which a withdrawal has occurred. 5% Enhancement. On each Benefit Year anniversary, the Income Base, minus Purchase Payments received in the preceding Benefit Year, will be increased by 5% if: a. the Annuitant (as well as the Secondary Life if the joint life option is in effect) are under age 86; and b. if there were no withdrawals in the preceding Benefit Year; and c. the rider is within the Enhancement Period described below. The Enhancement Period is a 10-year period that begins on the effective date of the rider. Any Purchase Payment made after the initial Purchase Payment will be added immediately to the Income Base. However, any new Purchase Payment must be invested in the contract for at least one Benefit Year before it will be used in calculating the 5% Enhancement. Any Purchase Payments made within the first 90 days after the effective date of 4LATER® Select Advantage will be included in the Income Base for purposes of calculating the 5% Enhancement on the first Benefit Year anniversary. If you decline the Automatic Annual Step-up during the first 10 Benefit Years, you will continue to be eligible for the 5% Enhancements through the end of the Enhancement Period. Note: The 5% Enhancement is not available in any Benefit Year there is a withdrawal from Contract Value. A 5% Enhancement will occur in subsequent years only under certain conditions. If you are eligible (as defined above) for the 5% Enhancement in the next year, the enhancement will not occur until the Benefit Year anniversary of that year. The following is an example of the impact of the 5% Enhancement on the Income Base (assuming no withdrawals): Initial Purchase Payment $100,000; Income Base $100,000 Additional Purchase Payment on day 30 $15,000; Income Base $115,000 Additional Purchase Payment on day 95 $10,000; Income Base $125,000 On the first Benefit Year anniversary, the Income Base will not be less than $130,750 ($115,000 x 1.05 $120,750 plus $10,000). The $10,000 Purchase Payment on day 95 is not eligible for the 5% Enhancement until the 2nd Benefit Year anniversary. As explained below, the 5% Enhancement and Automatic Annual Step-up will not occur in the same year. If the Automatic Annual Step-up provides a greater increase to the Income Base, you will not receive the 5% Enhancement. If the Automatic Annual Step-up and the 5% Enhancement increase the Income Base to the same amount then you will receive the Automatic Annual Step-up. The 5% Enhancement or the Automatic Annual Step-up cannot increase the Income Base above the maximum Income Base of $10 million. You will not receive the 5% Enhancement on any Benefit Year anniversary in which there is a withdrawal. The 5% Enhancement will occur on the following Benefit Year anniversary if no further withdrawals are made from the contract and the rider is within the Enhancement Period. The following is an example of how the Automatic Annual Step-ups and the 5% Enhancement affect the Income Base and the potential for the charge to increase or decrease (assuming no withdrawals or additional Purchase Payments): Contract Value Income Base with 5% Enhancement Income Base Potential for Charge to Change Initial Purchase Payment $50,000 N/A N/A 1st Benefit Year anniversary Yes 2nd Benefit Year anniversary No 3rd Benefit Year anniversary No 4th Benefit Year anniversary Yes On the 1st Benefit Year anniversary, the Automatic Annual Step-up increased the Income Base to the Contract Value of $54,000 since the increase in the Contract Value is greater than the 5% Enhancement amount of $2,500 (5% of $50,000). On the 2nd Benefit Year anniversary, the 5% Enhancement provided a larger increase (5% of $54,000 $2,700). On the 3rd Benefit Year anniversary, the 5% Enhancement provided a larger increase (5% of $56,700 $2,835).On the 4th Benefit Year anniversary, the Automatic Annual Step-up to the Contract Value was greater than the 5% Enhancement amount of $2,977 (5% of $59,535). Death Prior to the Annuity Commencement Date. 4LATER® Select Advantage has no provision for a payout of the Income Base upon death of the Contractowners or Annuitant. In addition, 4LATER® Select Advantage provides no increase in value to the Death Benefit over and above what the Death Benefit provides in the base contract. At the time of death, if the Contract Value equals zero, no Death Benefit options (as described in the prospectus) will be in effect. Election of the 4LATER® Select Advantage does not impact the Death Benefit options available for purchase with your annuity contract. Generally all Death Benefit payments must be made in compliance with Internal Revenue Code Sections 72(s) or 401(a)(9), as amended. See The Contracts – Death Benefit. If the Contractowner is not also named as the Annuitant or the Secondary Life, upon the first death of the Annuitant or Secondary Life, the 4LATER® Select Advantage rider will continue. Upon the second death of either the Annuitant or Secondary Life, 4LATER® Select Advantage will terminate. Upon the death of the Contractowner, the 4LATER® Select Advantage rider will continue only if either Annuitant or the Secondary Life becomes the new Contractowner and payments under i4LIFE® Advantage begin within one year after the death of the Contractowner. Termination. After the fifth anniversary of the effective date of the 4LATER® Select Advantage rider, the Contractowner may terminate the rider by notifying us in writing. After this time, the rider will also terminate if the Contractowner fails to adhere to the Investment Requirements. 4LATER® Select Advantage will automatically terminate: a. on the Annuity Commencement Date; or b. if the Annuitant is changed including any sale or assignment of the contract or any pledge of the contract as collateral; or c. upon the second death of either the Annuitant or Secondary Life; or d. when the Income Base is reduced to zero due to withdrawals; or e. the last day that you can elect i4LIFE® Advantage (age 95); or f. upon termination of the underlying contract. This termination will not result in any increase in Contract Value equal to the Income Base. Upon effective termination of this rider, the benefits and charges within this rider will terminate. If you terminate the rider, you must wait one year before you can elect any Living Benefit Rider available for purchase at that time. i4LIFE® Advantage Select Guaranteed Income Benefit for Contractowners who transition from 4LATER® Select Advantage. Contractowners with an active 4LATER®Select Advantage may purchase i4LIFE® Advantage Select Guaranteed Income Benefit at the terms in effect when the Contractowner purchased 4LATER® Select Advantage rider. i4LIFE® Advantage Select Guaranteed Income Benefit provides for periodic variable income payments for life, the ability to make withdrawals during a defined period of time (the Access Period), a Death Benefit during the Access Period, and a minimum payout floor, called the Guaranteed Income Benefit. You will be required to adhere to certain Investment Requirements during the time you own i4LIFE® Advantage Select Guaranteed Income Benefit. See Living Benefit Riders - i4LIFE® Advantage Guaranteed Income Benefit for more information. Once you elect i4LIFE® Advantage Select Guaranteed Income Benefit, you can use the greater of the Income Base under 4LATER® Select Advantage or your Account Value to establish the Guaranteed Income Benefit under i4LIFE® Advantage Select Guaranteed Income Benefit. This decision must be made by the maximum age to elect i4LIFE® Advantage, which is age 95. If you elect the 4LATER®Select Advantage joint life option, you must purchase i4LIFE® Advantage Select Guaranteed Income Benefit joint life option. Contractowners who elect 4LATER® Select Advantage are guaranteed the ability in the future to elect i4LIFE® Advantage Select Guaranteed Income Benefit even if it is no longer available for purchase. They are also guaranteed that the Guaranteed Income Benefit percentage and Access Period requirements will be at least as favorable as those at the time they elected 4LATER® Select Advantage. These requirements are specifically listed in the Living Benefit Riders - Guaranteed Income Benefit with i4LIFE® Advantage section of your prospectus. The Contractowner must elect the levelized option for Regular Income Payments. While i4LIFE® Advantage Select Guaranteed Income Benefit is in effect, the Contractowner cannot change the payment mode elected or decrease the length of the Access Period. You should consider electing i4LIFE® Advantage Select Guaranteed Income Benefit when you are ready to immediately start receiving i4LIFE® Advantage payments. Payments from a nonqualified contract that a person receives under i4LIFE® Advantage Select Guaranteed Income Benefit are treated as “amounts received as an annuity” under section 72 of the Internal Revenue Code because the payments occur after the annuity starting date. These payments are subject to an “exclusion ratio” as provided in section 72(b) of the Code, which means a portion of each Annuity Payout is treated as income (taxable at ordinary income tax rates), and the remainder is treated as a nontaxable return of Purchase Payments. Living Benefit Riders – Guaranteed Income Benefit with i4LIFE® Advantage – The following discussion is added to the underlying prospectus and does not replace or change the provisions of any prior version of Guaranteed Income Benefit. Living Benefit Riders – Guaranteed Income Benefit with i4LIFE® Advantage – 4LATER® Select Advantage. Contractowners who elect 4LATER® Select Advantageand wish to transition to i4LIFE® Advantage Guaranteed Income Benefit are guaranteed the right, in the future, to elect i4LIFE® Advantage Select Guaranteed Income Benefit, even if it is no longer available for purchase. They are also guaranteed that the Guaranteed Income Benefit percentages and Access Period requirements will be at least as favorable as those available at the time they purchased 4LATER® Select Advantage. If this election is made, you can use the greater of the Income Base under 4LATER® Select Advantageor the Account Value to establish the Guaranteed Income Benefit. The initial Guaranteed Income Benefit will be an amount equal to a specified percentage of your Account Value (or Income Base) based on your age (or the age of the younger life under a joint life option) at the time the Guaranteed Income Benefit is elected. The initial Guaranteed Income Benefit percentage applicable to new rider elections is determined in our sole discretion based on current economic factors including interest rates and equity market volatility. Generally, the percentage may increase or decrease based on changes in equity market volatility, prevailing interest rates, or as a result of other economic conditions. This percentage structure is intended to help us provide the guarantees under the rider. This initial Guaranteed Income Benefit percentage for new rider elections may be higher or lower than the percentage for existing Contractowners that have elected the rider, but your Guaranteed Income Benefit percentage will not change as a result. The initial Guaranteed Income Benefit percentage applicable to new 4LATER® Select Advantagerider elections is set forth in a supplement to this prospectus, called a Rate Sheet. The Rate Sheet indicates the Guaranteed Income Benefit percentage, its effective period, and the date by which your application or rider election form must be signed and dated for a contract to be issued with that rate. The rates may change with each Rate Sheet and may be higher or lower than the rates on the previous Rate Sheet. The rates will not change more frequently than quarterly. At least 10 days before the end of the indicated effective period, the Guaranteed Income Benefit percentage for the next effective period will be disclosed in a new Rate Sheet. In order to get the percentage indicated in a Rate Sheet, your application or rider election form must be signed and dated on or before the last day of the effective period noted in that Rate Sheet. For new Contractowners, current Rate Sheets will be included with the prospectus. For existing contractowners, current Rate Sheets will be mailed to you with your quarterly statement. You can also obtain the most current Rate Sheet by contacting your registered representative or online at LincolnFinancial.com. Please refer to your prospectus for a complete discussion of i4LIFE® Advantage Guaranteed Income Benefit. Provisions not discussed in the supplement remain unchanged.
